Citation Nr: 1633682	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-21 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for lumbar spine degenerative disc disease with intervertebral disc syndrome and spinal stenosis (a back disability), to include consideration of whether the reduction to 20 percent, effective February 1, 2008, was proper.
 
2.  Entitlement to restoration of a 30 percent rating for cervical spine degenerative disc disease and intervertebral disc syndrome (a neck disability), to include consideration of whether the reduction to 20 percent, effective February 1, 2008, was proper.
 
3.  Entitlement to an increased disability rating (or evaluation) for a back disability in excess of 20 percent prior to April 8, 2013, and in excess of 40 percent from April 8, 2013, forward.
 
4.  Entitlement to an increased disability rating (or evaluation) for a neck disability in excess of 20 percent prior to April 8, 2013, and in excess of 30 percent from April 8, 2013, forward.
 
5.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for sciatica of the right lower extremity.
 
6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Timothy T. Kidd, Attorney


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1972 to July 1974.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007, August 2008, and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In July 2015, this case was remanded for additional development; it is again before the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its July 2015 remand, the Board found that the Veteran had effectively disagreed with the October 2007 rating decision that reduced the ratings for his service-connected back and neck disabilities.  As such, the Board remanded the appeals for restoration of 40 percent and 30 percent disability ratings for service-connected back and neck disabilities, respectively, to include the questions of the propriety of reductions in the disability ratings to 20 percent, effective February 1, 2008, to allow the RO to provide a Statement of the Case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 
 
At that time, the Board found that any decision with respect to the reduction and restoration claims being remanded above may affect the appeals of increased ratings for back and neck disabilities, and a TDIU.  As such, the Board found that these issues were inextricably intertwined with the issues of reduction and restoration of ratings for back and neck disabilities, and deferred consideration of entitlement to increased ratings for back and neck disabilities, and a TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when a decision on one issue would have a 'significant impact' on a Veteran's claim for the second issue). 

In October 2015, the RO issued a Statement of the Case; however, this addressed the issues of increased ratings for the Veteran's service-connected back and neck disabilities, and did not address the issues of restoration of 40 percent and 30 percent disability ratings for service-connected back and neck disabilities, respectively, to include the questions of the propriety of reductions in the disability ratings to 20 percent, effective February 1, 2008, as was required by the directives set out in the Board's July 2015 remand.  

As such, these issues must be remanded in order to provide with Veteran with a Statement of the Case that appropriately addresses the issues of issues of restoration of 40 percent and 30 percent disability ratings for service-connected back and neck disabilities, respectively, to include the questions of the propriety of reductions in the disability ratings to 20 percent, effective February 1, 2008.

In its remand, the Board did not find that the appeal for an increased rating for sciatica of the right lower extremity was inextricably intertwined with the remanded issues of reduction and restoration of ratings for back and neck disabilities.  Instead, the Board found that, in order to adequately assess the Veteran's service-connected sciatica of the right lower extremity, the Veteran would need to undergo an electromyography (EMG) study.  The Board's remand instructions were to schedule the Veteran for an EMG to assess his service-connected sciatica of the right lower extremity.  

The Veteran was provided with a VA examination in March 2016; however, rather than providing the Veteran with an EMG, as directed in the Board's remand instructions, the examiner relied upon a private EMG conducted in February 2014.  As such, the Board finds that remand is necessary to comply with the Board's previous remand instructions. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Statement of the Case as to the issues of restoration of a 40 percent rating for a back disability, to include consideration of whether the reduction to 20 percent, effective February 1, 2008, was proper, and restoration of a 30 percent rating for a neck disability, to include consideration of whether the reduction to 20 percent, effective February 1, 2008, was proper.  The Statement of the Case must include the regulations pertaining to the propriety of reductions of disability ratings. The Veteran should be informed that he must file a timely and adequate Substantive Appeal in order to perfect appeals of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  

2.  Schedule an EMG to assist in determining the nature and severity of the service-connected sciatica of the right lower extremity.  Another VA Peripheral Nerves Examination of the Veteran is not required; however, if the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable findings as to the severity of the right lower extremity sciatica, such examination should be scheduled.
 
After a review of the claims file, including the results of the EMG, and any further development as deemed appropriate, the VA examiner should provide findings on the following and include an appropriate rationale for those findings:
 
a) Evaluate the extent and severity of the right lower extremity sciatica by rendering an opinion as to whether it more nearly approximates incomplete paralysis of the sciatic nerve (that is mild; moderate; moderately severe; or severe, with marked muscular atrophy) or complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost; and
 
b) if the right lower extremity sciatica is wholly sensory, render an opinion as to whether it more nearly approximates mild or moderate impairment.
 
3.  After completion of the above and any additional development deemed necessary, the remaining issues on appeal should be readjudicated in light of all the evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




